DETAILED ACTION                                
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending in application
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3-12, 14-18 of copending U.S. Application No. 14/838,232 in view of Ramirez et al. (J Gastroenterol Hepatol. 2013 January; 28(1): 179-187). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of Application No. 14/838,232 are drawn to a method of treating alcoholic hepatitis in a subject in need thereof, comprising administering to the subject a composition consisting essentially of ginsenoside F2 having a purity of 95% or higher at a dose effective to treat alcoholic hepatitis in the subject.  The claims of the instant application are drawn to a method of preventing or treating non-alcoholic liver disease or insulin resistance, 
Ramirez et al. disclose chronic alcoholic liver disease (alcoholic hepatitis) is associated with hepatic insulin resistance. Consequently, it is obvious to expect that a treatment of alcoholic hepatitis with ginsenoside F2 would also treat insulin resistance. Also, it should be noted that both non-alcoholic liver disease and alcoholic liver disease both involve steatosis and non-alcoholic liver disease is commonly known as being associated with insulin resistance.  
Thus, the instant claims 1-3 are seen to be obvious over the claims 1, 3-12, 14-18 of U.S. Application No 14/838,232 in view of Ramirez et al.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating the non-alcoholic liver disease or insulin resistance by administering ginsenoside F2 to a subject in need thereof, it does not reasonably provide enablement for preventing said non-alcoholic liver disease, insulin resistance or any of the specific recited non-alcoholic liver disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The instant specification fails to provide information undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  
The nature of the invention: The instant invention pertains to a method of preventing or treating of non-alcoholic liver disease or insulin resistance, comprising administering ginsenoside F2 to a subject in need thereof. 
The relative skill of those in the art: The relative skill of those in the art is high. The examiner notes that the knowledge and level of skill in this art would not permit one skilled in this art to assert a preventive therapeutic mode of administration and the skilled artisan could not immediately envisage the invention claimed.  
The breadth of the claims: The instant claims are deemed very broad since these claims reads on preventing or treating of non-alcoholic liver disease or insulin resistance, comprising administering ginsenoside F2 to a subject in need thereof, which encompasses all non-alcoholic liver diseases in any patient, individual, subject.
Regarding the Wands factor (4) the predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 unpredictable since one skilled in the art would recognize that the recitation encompasses preventing all or any non-alcoholic liver diseases which includes liver cancer, hepatitis, cirrhosis, fatty liver and hepatic insufficiency in any patient, individual or subject by administering the compound to said patient, individual or subject, which are not known to have a single recognized cause.   Applicant claims are drawn to a method of preventing or treating of non-alcoholic liver disease or insulin resistance, comprising administering ginsenoside F2 to a subject in need thereof, which is not generally known to exist in this art; additionally, the disclosure is silent with regard to that which makes up and identifies the claimed method for preventing the said non-alcoholic liver disease, which is seen to be lacking a clear description via art recognized procedural and methodological steps.  For example, liver cancer, a non-alcoholic liver disease, has leading causes which includes cirrhosis due to hepatitis B or hepatitis C.  Liver cancers are formed from either the liver itself or from structures within the liver, including blood vessels or the bile duct.  Also, primary liver cancer is globally the sixth most frequent cancer, and the second leading cause of cancer death and five year survival rates are 17% in the United States.  In addition, liver cancer is an umbrella term for many types of cancer, the signs and symptoms depend on what type of cancer is present. For example, cholangiocarcinoma is associated with sweating, jaundice, abdominal pain, weight loss and liver enlargement and hepatocellular carcinoma is associated with abdominal mass, abdominal pain, emesis, anemia, back pain, jaundice, itching, weight loss and fever.  There are a few disorders that are known to cause cirrhosis and lead to cancer, including hereditary hemochromatosis and primary biliary cirrhosis. 

Applicant has not provided a description as to how any cause (like the aforementioned) can be prevented, much less a description of how the said conditions can be prevented.  
Thus, the skilled artisan would view the prevention of non-alcoholic liver disease (which is characterized as having many contributing factors and causes) in a patient, subject, individual or cells by administering the specific composition herein, as being highly unpredictable. 
In regard to these Wands factors, (6) the amount of direction or guidance presented;  (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary:
Moreover, it is noted that the specification provides no working examples relating to the prevention of non-alcoholic liver disease. Thus, the specification fails to provide clear and convincing evidence in sufficient support of preventing non-alcoholic liver disease in a patient or subject by administering said compound as recited in the instant claims. As a result, it necessitates one of skill to perform an exhaustive search for the embodiments of preventing non-alcoholic liver disease including liver cancer, hepatitis, cirrhosis, fatty liver and hepatic insufficiency in any patient, individual or subject by administering the compound to said patient, individual or subject as recited in the instant claims suitable to practice the claimed invention.  The specification provides insufficient guidance with regard to these issues and provides no working examples which would provide guidance to one skilled in the art and no evidence has been provided which would allow one of skill in the art to predict the efficacy of the method for 
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors, and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tung et al. (Evidence-Based Complementary and Alternative Medicine, Vol. 2012, (2012), pages 1-7) in view of Kim et al. (US 7,645,465 B2).
Claim 1 is drawn to a method of preventing or treating non-alcoholic liver disease or insulin resistance, comprising administering ginsenoside F2 to a subject in need thereof.

The difference between Applicant’s claimed method and the method taught by Tung et al. is that Tung et al. do not explicitly disclose using the specific ginsenoside, ginsenoside F2 to treat the liver disease or disorder such as fatty liver, hepatitis, hepatic fibrosis/cirrhosis or hepatocellular carcinoma (HCC).
Kim et al. disclose that ginsenoside F2 is contained in ginseng and can be obtained from ginseng and ginseng extract (see col. 10, Experimental Example 1, including Table 1, lines 1 to 43).
	 It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat a non-alcoholic liver disease such as fatty liver, non-alcoholic hepatitis, non-alcoholic hepatic fibrosis/cirrhosis or hepatocellular carcinoma (HCC) in a subject or patient comprising administering ginsenoside F2 to said subject or patient, especially since Tung et al. disclose that ginsenosides obtained from ginseng extracts have beneficial role in the 
One having ordinary skill in the art would have been motivated to treat a non-alcoholic liver disease such as fatty liver, non-alcoholic hepatitis, non-alcoholic hepatic fibrosis/cirrhosis or hepatocellular carcinoma (HCC) in a subject or patient comprising administering ginsenoside F2 to said subject or patient, especially since Tung et al. disclose that ginsenosides obtained from ginseng extracts have beneficial role in the regulation of regular liver functions and the treatment of liver disorders of acute/chronic hepatotoxicity, hepatitis, hepatic fibrosis/cirrhosis, hepatocellular carcinoma and Kim et al. disclose that ginsenoside F2 is contained in ginseng and can be obtained from ginseng and ginseng extract.
It should be noted that the Examiner considers the inhibition of adipogenesis and lipid accumulation in the liver as a mechanism(s) by which the treatment of said non-alcoholic liver disease occurs. Also, it is obvious to expect that a treatment of liver disease such as non-alcoholic fatty liver disease would involve the inhibition of adipogenesis (formation of fat fatty tissue) and lipid (e.g. fat) accumulation in the liver.

Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tung et al. (Evidence-Based Complementary and Alternative Medicine, Vol. 2012, (2012), pages 1-7) in view of Ryu et al. (US 20140039170 A1).
Claim 1 is drawn to a method of preventing or treating non-alcoholic liver disease or insulin resistance, comprising administering ginsenoside F2 to a subject in need thereof.

The difference between Applicant’s claimed method and the method taught by Tung et al. is that Tung et al. do not explicitly disclose using the specific ginsenoside, ginsenoside F2 to treat the liver disease or disorder such as fatty liver, hepatitis, hepatic fibrosis/cirrhosis or hepatocellular carcinoma (HCC).
Ryu et al. disclose that ginsenoside F2 inhibits fat accumulation in fat cells and also inhibits lipogenesis (see pages 10-11, paragraphs [0138]-[0140]).
	 It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat a non-alcoholic liver disease such as non-alcoholic fatty liver disease in a subject or patient comprising administering ginsenoside F2 to said subject or patient, especially since Tung et al. disclose that ginsenosides obtained from ginseng extracts have beneficial role in the regulation of regular liver functions and the treatment of liver disorders of acute/chronic hepatotoxicity, hepatitis, hepatic fibrosis/cirrhosis, hepatocellular carcinoma and 
One having ordinary skill in the art would have been motivated to treat a non-alcoholic liver disease such as non-alcoholic fatty liver disease in a subject or patient comprising administering ginsenoside F2 to said subject or patient, especially since Tung et al. disclose that ginsenosides obtained from ginseng extracts have beneficial role in the regulation of regular liver functions and the treatment of liver disorders of acute/chronic hepatotoxicity, hepatitis, hepatic fibrosis/cirrhosis, hepatocellular carcinoma and Ryu et al. disclose that ginsenoside F2 treats or inhibits fat accumulation in fat cells and also inhibits lipogenesis, and especially since non-alcoholic fatty liver disease involves or is associated with the accumulation of fat in the liver of people who drink little or no alcohol, or is not caused by alcohol.
It should be noted that the Examiner considers the inhibition of adipogenesis and lipid accumulation in the liver as a mechanism(s) by which the treatment of said non-alcoholic liver disease occurs. Also, it is obvious to expect that the treatment of liver disease such as non-alcoholic fatty liver disease by administering ginsenoside F2 which inhibits fat accumulation in fat cells and also inhibits lipogenesis would also involve the inhibition of adipogenesis (formation of fat or fatty tissue) and lipid (e.g. fat) accumulation in the liver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623